DETAILED ACTION

This is the initial Office action based on the application filed January 15, 2020.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 05/01/2020 has been considered.  An initialed copy of Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fordyce (US 2011/0093327). 

Regarding claim 1, Fordyce
receiving, in connection with a first transaction by an anonymous user using a transaction terminal, a first object identifier and a first transaction tool information (see at least Abstract, In one aspect, a system includes a transaction handler to process transactions, a data warehouse to store transaction data recording the transactions processed at the transaction handler and to store mapping data between first user identifiers and first account  identifiers, a profile generator to generate a profile of a user based on the transaction data, and a portal coupled to the transaction handler to receive a query identifying a second user identifier used by the first tracker to track online activities of a user); 
generating a profile for the anonymous user, the profile including the first transaction tool information and the first object identifier (see at least fig 1; paragraph 35, a correlator (117) to correlate user specific advertisement data (119) with transactions resulting from the user specific advertisement data (119). The correlation results (123) can be used by the profile generator (121) to improve the transaction profiles (127)); 
detecting, using the transaction terminal, a second transaction relating to a second object identifier made using a second transaction tool (see at least fig 13; paragraph 252, In FIG. 13, a computing apparatus receives (241) first user data (e.g., 229) associated with first user identifiers (e.g., 215) used by a first user tracker (217) to track first online activities of users and receives (243) second user data (e.g., 227) associated with second online activities of respective first account identifiers (e.g., 211) that uniquely identify accounts for payment transactions processed by a transaction handler (103)); 
determining whether the second transaction was performed by the anonymous user; and responsive to determining that the second transaction was performed by the anonymous user, adding the second object identifier to the profile of the anonymous user (see at least fig 10; paragraph 249, When the user identifier (215) used by the user tracker B (217) to track anonymous user online behavior is mapped to the account identifier (211), the account identifier (211) can be used to obtain intelligence information about the user (101) for advertising, based on the transaction data (109))

Regarding claim 2, the rejection of claim 1 is incorporated, and Fordyce further discloses:
wherein determining whether the second transaction was performed by the anonymous user comprises: comparing the first transaction and the second transaction, the comparing comprising determining whether the first transaction tool matches the second transaction tool; and responsive to determining that the first transaction tool matches the second transaction tool, determining that the second transaction was performed by the anonymous user (see at least fig 10; paragraph 224, the user identifier (215) is used by the web server (201) to track anonymous users without requiring the user (101) to register)

Regarding claim 3, the rejection of claim 2 is incorporated, and Fordyce further discloses:
wherein determining whether the first transaction tool matches the second transaction tool comprises: determining a user identifier and a transaction tool identifier associated with each of the first and second transaction tools; responsive to determining that the user identifier and the transaction tool identifier associated with each of the first and second transaction tools are the same, determining that the first transaction tool matches the second transaction tool (see at least fig 1; paragraph 225, the web server (201) may register the user (101) to obtain further information about the user (101). The registration information can also be used to link the user identifier (215) to the account identifier (211) of the user (101))

Regarding claim 4, the rejection of claim 2 is incorporated, and Fordyce further discloses:
wherein comparing the first transaction and the second transaction further comprises: determining whether a time at which the first transaction occurred matches a time at which the second transaction occurred (see at least fig 11; paragraph 232, However, the IP address (221) of the user (101) typically changes from time to time; and it is desirable to track the user (101) even when the IP address (221) of the user (101) changes, so that activities of the user (101) at different IP addresses (e.g., 221) with different timestamps (e.g., 223) can be linked to the same online user (101), which may be an anonymous user, or a registered user)

Regarding claim 5, the rejection of claim 4 is incorporated, and Fordyce further discloses:
wherein comparing the first transaction and the second transaction further comprises: applying a weight to determining that the first transaction tool matches the second transaction tool; applying a second weight to determining that the time at which the first transaction occurred matches the time at which the second transaction occurred; determining, based on the applied weights, a probability that the second transaction was performed by the anonymous user (see at least fig 1; paragraph 340, the transaction data (109) are aged to provide more weight to recent data than older data. In other embodiments, the transaction data (109) are reverse aged. In further embodiments, the transaction data (109) are seasonally adjusted)

Regarding claim 6, the rejection of claim 1 is incorporated, and Fordyce further discloses:
wherein determining whether the second transaction was performed by the anonymous user occurs at the transaction terminal (see at least fig 1; paragraph 34, In FIG. 1, the system includes a transaction terminal (105) to initiate financial transactions for a user (101), a transaction handler (103) to generate transaction data (109) from processing the financial transactions of the user (101) (and the financial transactions of other users), a profile generator (121) to generate transaction profiles (127) based on the transaction data (109) to provide information/intelligence about user preferences and spending patterns, a point of interaction (107) to provide information and/or offers to the user (101), a user tracker (113) to generate user data (125) to identify the user (101) using the point of interaction (107), a profile selector (129) to select a profile (131) specific to the user (101) identified by the user data (125), and an advertisement selector (133) to select, identify, generate, adjust, prioritize and/or personalize advertisements for 

Regarding claim 7, the rejection of claim 1 is incorporated, and Fordyce further discloses:
wherein determining whether the second transaction was performed by the anonymous user occurs at a server (see at least fig 1; paragraph 119, In one embodiment, the advertisement is forwarded to the ATM via the data stream for authorization. In another embodiment, the ATM makes a separate request to a server of the transaction handler (103) (e.g., a web portal) to obtain the advertisement)

Regarding claim 8, the rejection of claim 1 is incorporated, and Fordyce further discloses:
responsive to determining that the second transaction was performed by the anonymous user, identifying a third object relating to the first object and the second object; providing a recommendation including the third object to the anonymous user (see at least fig 1; paragraph 187, In one embodiment, the identifications for the user (101) may be additionally or alternatively based on transaction profiles associated with others. The recommendations may be determined by predictive association and other analytical techniques)

Regarding claim 9, the rejection of claim 8 is incorporated, and Fordyce further discloses:
wherein the anonymous user accesses the recommendation via a client device (see at least fig 1; paragraph 267, multiple different devices are used at the point of 

Regarding claim 10, the rejection of claim 8 is incorporated, and Fordyce further discloses:
wherein the recommendation is provided to the anonymous user in response to a use of the first transaction tool or the second transaction tool in a third transaction (see at least fig 2; paragraph 264, In one embodiment, the transaction information includes a profile (e.g., 131 or 341) summarizing transaction data (109) of the user (101) using a plurality of values (e.g., 343, 344, 346) representing aggregated spending in various areas; and the values (e.g., 343, 344, 346) are computed based on factor definitions (331) identified from a factor analysis (327) of a plurality of variables (e.g., 311, 313, 315). In one embodiment, the factor analysis (327) is based on transaction data (109) associated with a plurality of users; and the variables (e.g., 311, 313, 315) aggregate the transactions based on merchant categories (e.g. 306). In one embodiment, the variables (e.g., 311, 313, 315) include spending frequency variables (313) and spending amount variables (315))

Regarding claims 12-19, the scope of the instant claims does not differ substantially from that of claims 1-8 and 10 and they are rejected for the same reasons, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fordyce (US 2011/0093327) in view of Kravitz (2017/0147808).

Regarding claim 11, the rejection of claim 8 is incorporated.  However, Fordyce does not explicitly disclose, but Kravitz discloses:
wherein the recommendation is provided to the anonymous user via a token memorializing the second transaction (see at least Abstract, One embodiment provides a method for token management in a multi-tenant transactional database, including: utilizing at least one processor to execute computer code that performs the steps of: receiving a request for one or more tokens to be used by an entity; verifying that the entity is qualified to receive the one or more tokens for use on the multi-tenant transactional database)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fordyce’s anonymous user by adapting the teachings of Kravitz to include token use in transactions.  Both references discuss transactional data and the combination allows for secure transaction data.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194